Citation Nr: 0202876	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 26, 2000, 
for the award of a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the issue of entitlement to a rating in 
excess of 40 percent for service-connected herniated nucleus 
pulposus at L4-5 had also been perfected on appeal but that 
the veteran withdrew his appeal as to that issue by 
correspondence dated in December 2000.  See 38 C.F.R. 
§ 20.204 (2001).

In November 2001, the Board received additional evidence in 
support of the claim and correspondence from the veteran 
waiving RO consideration of that evidence.  See 38 C.F.R. 
§ 20.1304(c) (effective prior to February 22, 2002).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The RO received the veteran's informal claim for 
entitlement to total disability rating based on individual 
unemployability on February 25, 2000.

4.  Entitlement to total disability rating based on 
individual unemployability arose on July 26, 2000, when the 
RO established service connection for a depressive disorder.


CONCLUSION OF LAW

An effective date earlier than July 26, 2000, for the award 
of a total disability rating based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 2001 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  In addition, the veteran was provided the 
opportunity to present testimony at a video conference 
hearing on appeal before the undersigned member of the Board.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records show the veteran sustained a back 
injury in January 1945.  Subsequent records included 
diagnoses of herniated nucleus pulposus at L4-5.

A July 1946 rating decision granted entitlement to service 
connection for limitation of motion of the lumbar spine and 
herniated nucleus pulposus at L4-5.  A 20 percent disability 
rating was assigned.

At his June 1968 VA medical examination the veteran 
complained of pain and numbness down the left lower 
extremity.  He noted that in September 1965 he had fallen 
from a height of 32 feet and incurred injuries to his head 
and back.  He reported he had undergone fusion of the spine 
in March 1966.  The diagnoses included chronic severe 
lumbosacral strain and severe post-operative residuals with 
herniated disc and lumbar spine fusion.

An April 1968 rating decision granted entitlement to the 
residuals of hepatitis, assigned a 0 percent disability 
rating, denied entitlement to an increased rating for the 
veteran's service-connected herniated nucleus pulposus at L4-
5, and denied entitlement to service connection for post 
concussion syndrome and post-operative residuals of herniated 
disc and fusion of the lumbar spine.  

In a March 1978 rating decision, the RO granted entitlement 
to an increased 40 percent disability rating for the 
veteran's service-connected herniated nucleus pulposus at L4-
5.

At his February 1996 VA medical examination the veteran 
reported he had experienced back and lower extremity symptoms 
since active service but also reported that he had incurred a 
compression fracture at L1-2 when he fell approximately 30 
feet in an industrial accident.  He claimed that his present 
symptoms were unrelated to his post-service industrial injury 
because his upper back symptoms were minimal.  The examiner 
commented that the veteran's residuals of the post-service 
accident included kyphosis which tended to increase lordosis 
in the lower lumbar area and increase low back symptoms.  

It was the examiner's opinion that 60 percent of the 
veteran's low back symptoms were related to his service 
injury and that 40 percent was due to a worsening of the 
disorder as a result of his industrial injury.  The examiner 
noted, however, that the veteran's lower extremity symptoms 
would probably be similar even if he had not incurred the 
industrial injury.

In a March 1998 decision, the Board denied entitlement to a 
rating in excess of 40 percent rating for the veteran's 
service-connected herniated nucleus pulposus at L4-5.  

VA hospital and outpatient treatment records dated in August 
and October 1998 show the veteran received treatment for his 
back disabilities.  The reports do not include opinion as to 
employability.

In October 1998, the veteran requested entitlement to an 
increased rating for his service-connected back disorder and 
noted that he had undergone surgical treatment for that 
disorder at a VA medical facility in August 1998.

An October 1998 rating decision granted entitlement to a 
temporary total disability rating based upon medical 
treatment from August 27, 1998, and reinstated the previous 
40 percent rating from October 1, 1998.  The veteran's 
combined service-connected disability rating was 40 percent.

In a December 1998 rating decision the RO denied entitlement 
to an increased rating for the veteran's service-connected 
herniated nucleus pulposus at L4-5.  The veteran subsequently 
withdrew an appeal he had perfected from that determination.

On February 3, 1999, the veteran submitted evidence in 
support of his claim including correspondence dated in 
January 1999 from Dr. G.E.B. in which the VA physician noted 
his agreement that the veteran was completely disabled 
because of his back and leg problems. 

A March 1999 VA examination noted the veteran complained of 
pain to the low back and hips and pain and numbness to the 
lower extremities.  He reported his present comfort level 
allowed for operating an automobile for approximately 
20 minutes and limited his ability to walk to 2 or 3 minutes.  
The diagnoses included post surgical syndrome, with 
superimposed muscular strain, degenerative instability, and 
lumbar nerve route irritation, and back and lower extremity 
symptoms probably worsened by chronic tension and/or 
depression.  

It was the examiner's opinion that 60 percent of the 
veteran's continuing lumbar nerve route irritation and/or 
sciatic neuropathy were related to his service injury and 
that 40 percent was due to a worsening of the disorder as a 
result of his industrial injury or normal degenerative 
problems unrelated to the service injury.

At the time of his personal hearing on appeal on February 24, 
2000, the veteran described problems he had experienced as a 
result of his back disabilities.  He requested, in essence, 
that his disability rating be increased to at least 60 
percent. 

On February 25, 2000, the RO received the veteran's informal 
claim for entitlement to a total disability rating based on 
individual unemployability.  He stated he was unable to 
attain or retain gainful employment because of his service-
connected back disorder.  

On July 26, 2000, the RO received the veteran's claim for 
entitlement to service connection for depression as secondary 
to his service-connected back disability.

In a November 2000 rating decision, the RO granted 
entitlement to service connection for a depressive disorder, 
assigned a 70 percent disability rating effective from 
July 26, 2000, and granted entitlement to a total disability 
rating based on individual unemployability, effective from 
July 26, 2000.  

In his notice of disagreement the veteran requested 
entitlement to an earlier effective date for the award of a 
total disability rating based on individual unemployability.  
He stated he had been unable to work for several years 
because of his service-connected disabilities.

On the occasion of a hearing on appeal in May 2001, the 
veteran testified that he became totally disabled and unable 
to work due to his service-connected back disability in the 
fall of 1997 or the spring of 1998.  He stated his back 
problems were even more severe after surgery at a VA medical 
facility in August 1998.  

In a statement dated in June 2001 Dr. G.E.B. noted the 
veteran was permanently disabled and unemployable due to a 
back disorder.  It was noted he had been unable to work since 
back surgery in August 1998.  In a September 2001 statement 
Dr. G.E.B. noted that based upon recollection and review of 
clinical notes the veteran had been unemployable due to his 
back disorder since at least April 1996.  

At his video conference hearing before the undersigned Board 
Member in November 2001, the veteran testified that he 
believed he had become too disabled to work because of his 
service-connected disabilities in 1992 or 1993.  He reported 
he had last worked in 1991.  He claimed he had been seeking a 
100 percent disability rating since approximately 1994 or 
1995 and reported that he began receiving Department of 
Health and Human Services, Social Security Administration 
(SSA) benefits in approximately 1998.  

As previously pointed out, the veteran submitted additional 
VA medical records to the Board in November 2001.  Review of 
these records shows that the veteran received ongoing VA 
treatment for symptoms related to his back throughout the 
1990's. 


Laws and Regulations

As a preliminary matter, the Board notes the Court has held 
that a claim for unemployability compensation was, in 
essence, an application for an increased rating.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within 1 year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2001).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has also held that a total rating based upon 
individual unemployability was not a basis for an award of 
service connection but was merely an alternate way to obtain 
a total disability rating without being rated 100 percent 
disabled under VA's Schedule for Rating Disabilities.  See 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (citing 
Parker v. Brown, 7 Vet. App. 116, 118 (1994)).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Id. at 421.

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Analysis

Based upon the evidence of record, the Board finds that an 
effective date earlier than July 26, 2000, for the award of a 
total disability rating based on individual unemployability 
is not warranted.  The Board notes the veteran's informal 
claim for a total disability rating based on individual 
unemployability was received on February 25, 2000, but that 
entitlement to a total disability rating based on individual 
unemployability did not arise prior to the establishment of 
entitlement to service connection for a depressive disorder.  

Although medical opinions dated in June and September 2001 
from Dr. G.E.B. are indicative of employment impairment at 
least as early as April 1996, the Board finds these reports 
do not warrant an earlier effective date because entitlement 
based upon that evidence could not arise prior to the reports 
having been made a part of record or put within VA's control.  
The Board finds there was no factually ascertainable evidence 
of record prior to July 26, 2000, demonstrating the veteran 
was unemployable solely as a result of his service-connected 
herniated nucleus pulposus at L4-5.  See 38 C.F.R. 
§ 3.400(o)(2).  

The Board also finds that no earlier statements from the 
veteran indicate an intent to file a claim for the identified 
benefit of entitlement to a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 3.155; see also 
Brannon, 12 Vet. App. 32.  In addition, no competent private 
medical or lay evidence demonstrating a reasonable 
probability of entitlement to a total disability rating based 
on individual unemployability was provided prior to July 26, 
2000.  38 C.F.R. § 3.157(b).

The Board notes that the veteran's February 2000 personal 
hearing testimony may be construed as a request for a higher 
or extraschedular rating for his service-connected herniated 
nucleus pulposus at L4-5 but that the veteran withdrew his 
appeal as to that matter in December 2000.  VA regulations 
provide, generally, that rating decisions that have become 
final may not be revised absent clear and unmistakable error.  
38 C.F.R. §§ 3.104, 20.1103 (2001).

In addition, the Board notes the veteran's service-connected 
disabilities were not incurred in a single accident during 
active service and that ratings prior to July 26, 2000, did 
not meet the 60 percent or 40/70 percent criteria under 
38 C.F.R. § 4.16(a).  Therefore, the Board finds the issue of 
entitlement to a total disability rating based on individual 
unemployability was not reasonably raised prior to the 
receipt of his informal claim in February 2000.  See Norris, 
12 Vet. App. at 421. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an effective date earlier than 
July 26, 2000.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.


ORDER

Entitlement to an effective date earlier than July 26, 2000, 
for the award of a total disability rating based on 
individual unemployability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

